     Case 1:20-cv-00712-PLM-RSK ECF No. 6 filed 08/13/20 PageID.12 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


EVONNA MATHIS,

                      Plaintiff,                    Case No. 1:20-cv-712

v.                                                  Hon. Paul L. Maloney

UNITED STATES ATTORNEY GENERAL,

                      Defendant.
                                    /

                                         JUDGMENT

        The Court dismissed this lawsuit for lack of jurisdiction. As required by Rule 58 of the

Federal Rules of Civil Procedure, JUDGMENT ENTERS.

        THIS ACTION IS TERMINATED.

        IT IS SO ORDERED.

Date: August 13, 2020                       /s/ Paul L. Maloney
                                            Paul L. Maloney
                                            United States District Judge
